            Case 1:14-cr-00356-JKB Document 312 Filed 06/17/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                                *

UNITED STATES OF AMERICA,                       *


       v.                                       *                    CRIM. NO. JKB-14-356

CHRISTOPHER V. JOHNSON,                         *

       Defendant                                *


*      *        *     *      *       *      *       *      *         *    *       *

                                 MEMORANDUM ORDER

       Defendant Christopher Johnson filed an Emergency Motion for Compassionate Release

(Mot. Release, ECF No. 308) and a Motion for Leave to File a Supplemental Exhibit in Support

of the Motion (Mot. Leave, ECF No. 309). Johnson was sentenced to a period of 102 months’

imprisonment after he pleaded guilty to conspiracy to commit bank fraud and aggravated identity

theft. (Judgment at 1–2, ECF No. 219.) His current projected release date is October 2, 2020.

(Mot. Release at 2.) The Government consents to Johnson’s release. (Response, ECF No. 311.)

No hearing is required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below,

Johnson’s Emergency Motion for Compassionate Release will be granted and his sentence will be

reduced to time served plus fourteen days. The Court will also grant Johnson’s uncontested Motion

for Leave to File a Supplemental Exhibit in Support of the Motion.

       Motions for compassionate release are governed pursuant to 18 U.S.C. § 3582(c)(1)(A).

Under this section, a district court may modify a convicted defendant’s sentence when

“extraordinary and compelling reasons warrant such a reduction” and the court has “consider[ed]

the factors set forth in section 3553(a) to the extent that they are applicable.” A defendant may

                                                1
         Case 1:14-cr-00356-JKB Document 312 Filed 06/17/20 Page 2 of 3



only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.”

       Johnson has exhausted his administrative remedies under § 3582(c)(1)(A) and his request

is properly before this Court. The Court finds, and the parties agree, that Johnson’s asthma and

the associated risk of serious complications due to COVID-19 creates an extraordinary and

compelling reason warranting compassionate relief. Having considered the factors enumerated

under § 3553(a), the Court finds that a sentence of time served plus fourteen days promotes respect

for the law, deters crime, and protects the public. The Court finds such a sentence is “sufficient,

but not greater than necessary” to comply with the purposes of incarceration. 18 U.S.C. § 3553(a).

       Accordingly, it is hereby ORDERED:

       1. Defendant’s Emergency Motion for Compassionate Release (ECF No. 308) is

           GRANTED.

       2. Defendant’s Motion for Leave to File a Supplemental Exhibit in Support of the Motion

           (ECF No. 309) is GRANTED.

       3. A new judgment and commitment order will issue setting the sentence at time served

           plus fourteen days, such that Defendant is released from custody as soon as the terms

           of this Order can be implemented.

       4. Defendant will be subject to five years of supervised release. Defendant will serve the

           first three months of his supervised release on home confinement, at a residence

           approved by U.S. Probation, with exceptions limited to employment, medical and




                                                  2
        Case 1:14-cr-00356-JKB Document 312 Filed 06/17/20 Page 3 of 3



          substance abuse treatment, and consultation with legal counsel, as approved by the

          Court or his Probation Officer.

      5. All other terms of the sentence imposed not altered by this Order remain in full force

          and effect and will be reflected in the amended judgment and commitment order.

      6. Defendant SHALL be quarantined for fourteen days and pass a medical clearance prior

          to release.



DATED this 17th day of June, 2020.

                                            BY THE COURT:


                                                                 /s/

                                            James K. Bredar
                                            Chief Judge




                                              3
